Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Melin (US 6,413,014) in view of Chu et al. (CN 106905607) and Dietzler (US 4,596,491).  Melin discloses a liquid containment panel comprising: a body including a substantially horizontal portion (1) and a substantially vertical portion (2), the body configured to be freestanding with the substantially vertical portion in an upright position (Fig. 12; col. 6, lines 34 - 46). Melin fails to disclose the body includes a thermoplastic olefin; and a Poisson’s ratio of between bout 0.4 and about 0.52. Chu teaches a body (dam, barrier) .

Claims 27 - 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Marshall (US 8,540,456) and Chu et al.
Regarding claim 27, Melin discloses a liquid containment panel comprising: a body including a substantially horizontal portion (1) and a substantially vertical portion (2), the body configured to be freestanding with the substantially vertical portion in an upright position (Fig. 12; col. 6, lines 34 - 46). Melin fails to disclose a horizontally extending lip formed on a top edge of the substantially vertical portion, the lip extending over the substantially horizontal portion; and the body includes a thermoplastic olefin.  Marshall teaches a horizontally extending lip (24b) formed on a top edge of the substantially vertical portion (side wall 40), the lip extending over base portion (28a) (Fig. 4).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the lip as taught by Marshall to provide a recess into which a waterproof liner can be attached.  Chu teaches a body (dam, barrier) includes a thermoplastic olefin (thermoplastic polyolefin resin) (abstract). It would have been 
Regarding claim 28, Melin further discloses the body further comprises a plurality of corrugations (24, 25) (Fig. 12).
Regarding claim 29, Melin further discloses at least a portion of the plurality of corrugations (24, 25) run between the substantially horizontal portion and the substantially vertical portion (Fig. 12).
Regarding claim 30, Melin fails to disclose the lip is arranged at an acute angle relative to the horizontal direction.  Marshall teaches a lip (24b) is arranged at an acute angle relative to the horizontal direction (Fig. 4).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the lip as taught by Marshall to provide a recess into which a waterproof liner can be attached.  
Regarding claim 34, Melin discloses a plurality of liquid containment panels, each of the panels comprising: a body including a substantially horizontal portion (1) and a substantially vertical portion (2), the body configured to be freestanding with the substantially vertical portion in an upright position (Figs. 5, 6, and 12; col. 6, lines 34 - 46). Melin fails to disclose the body of each of the liquid containment panels includes a thermoplastic olefin; and the plurality of liquid containment panels includes at least one curved liquid containment panel having the substantially vertical portion thereof curving around a vertically arranged axis as the substantially vertical portion of the at least one curved liquid containment panel extends from a first side edge thereof to an oppositely arranged second side edge thereof.  Chu teaches a body (dam, barrier) includes a thermoplastic olefin (thermoplastic polyolefin resin) (abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the body as disclosed above with the thermoplastic olefin material as .

Claims 31 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Chu et al. and Taylor (US 2015/0184350).
Regarding claims 31 and 32, Melin discloses a liquid containment panel comprising: a body including a substantially horizontal portion (1) and a substantially vertical portion (2), the body configured to be freestanding with the substantially vertical portion in an upright position, wherein the body includes a plurality of corrugations (25) formed therein, wherein the plurality of corrugations includes a plurality of indentations formed in the body; and a plurality of indentations (24) formed in the body configured to receive a portion of a frame therein when a frame engages the at least one of the substantially horizontal portion and the substantially vertical portion of the body (Fig. 12; col. 6, lines 34 
Regarding claim 33, Melin in view of Chu discloses all of the claim limitations except the frame includes at least one of an aperture and a mounting point for coupling the frame to the ground using one of a spike and an earth screw. Taylor teaches a frame (2050) includes at least one of an aperture and a mounting point (lowermost sleeve 2057) (Fig. 23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the frame as taught by Taylor to improve the structural strength and stability of the liquid containment panel. Examiner notes that it is possible to place a spike or an earth screw through the aperture and mounting point as taught by Taylor and, thus, Taylor teaches the aforementioned limitation.

s 35 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Chu et al. and Marshall as applied to claim 34 above, and further in view of Taylor.  
Regarding claims 35, 36, and 38, Melin in view of Chu and Marshall discloses all of the claim limitations except a first coupling feature along a first side edge of the body of each of the panels, the first coupling feature configured to couple the corresponding liquid containment panel to another liquid containment panel along the first side edge thereof; a second coupling feature along a second side edge of the body of each of the liquid containment panels, the second coupling feature configured to couple the corresponding liquid containment panel to another liquid containment panel along the second side edge; and the first coupling feature includes a male coupling element and the second coupling feature includes a female coupling element, the male coupling element configured to be received by the female coupling element. Taylor teaches a first coupling feature (114) along a first side edge of the body (barrier 100) of a liquid containment panel, the first coupling feature configured to couple the corresponding liquid containment panel to another liquid containment panel along the first side edge thereof; a second coupling feature (connection recess 116) along a second side edge of the body of a liquid containment panel, the second coupling feature configured to couple the corresponding liquid containment panel to another liquid containment panel along the second side edge; and the first coupling feature includes a male coupling element and the second coupling feature includes a female coupling element, the male coupling element configured to be received by the female coupling element, (Figs. 1, 2, 4, 7A, 7B, 8A, and 8B; paragraph 0043). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the male and female coupling elements as taught by Taylor for the coupling means as disclosed above to provide a coupling between adjacent panels to allow the containment system to have a curved shape wherein the shape of the system can be easily adjusted.
.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Chu et al., Marshall, and Taylor as applied to claim 36 above, and further in view of Kahn (US 1,192,207). Melin in view of Chu, Marshall, and Taylor discloses all of the claim limitations except the first coupling feature includes a loop and the second coupling feature includes an aperture configured to receive the loop, wherein a wedge can be inserted into the loop when the loop is received by the aperture. Kahn teaches the first coupling feature includes a loop (10) and the second coupling feature includes an aperture (4) configured to receive the loop, wherein a wedge (11) can be inserted into the loop when the loop is received by the aperture (Figs. 1 - 6). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the coupling features comprising a loop, an aperture, and a wedge as taught by Kahn for the coupling features as disclosed above as a design consideration within the skill of the art. The substitution of one known element for .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Marshall and Chu et al. as applied to claim 34 above, and further in view of McNally (GB 2515291).  Melin in view of Marshall and Chu discloses all of the claim limitations except the substantially horizontal portion of each of the liquid containment panels includes one of an aperture or a mounting point for coupling the corresponding liquid containment panel to the ground using one of a spike or an earth screw.  McNally teaches a substantially horizontal portion (2) of a liquid containment panel includes an aperture (the horizontal portion would obviously include an aperture through which bolt 4 extends) for coupling the corresponding liquid containment panel to the ground using a spike (anchor bolt 4) (Figs. 1, 2, and 5 - 7; abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the aperture as taught by McNally to maintain the liquid containment panels in a fixed position on the ground.
Allowable Subject Matter
Claims 1 - 5, 7 - 9, and 11 are allowed.
Response to Arguments
Applicant’s arguments, see amendment, filed 23 February 2021, with respect to claims 1 – 5, 7 – 9, and 11 have been fully considered and are persuasive.  The rejection of claims 1 – 5, 7 – 9, and 11 has been withdrawn. 

Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/12/2021